41 N.J. 597 (1964)
198 A.2d 444
JEAN RAPHALIDES, PETITIONER,
v.
NEW JERSEY DEPARTMENT OF CIVIL SERVICE, ET AL., RESPONDENTS.
The Supreme Court of New Jersey.
March 9, 1964.
Mr. Julius D. Canter and Mr. Francis X. Hayes for the petitioner.
Mr. Meyer Pesin and Mr. T. James Tumulty for the respondent.
Mr. George E. Stransky, Jr. for the City of Camden, amicus curiae.
Denied. The Court reserves the question whether the adoption of the Faulkner act would affect employment which under the law theretofore applicable to it was not required to be terminated because of conviction of crime.